Citation Nr: 1120159	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  06-37 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to an initial compensable rating for migraine headaches prior to December 22, 2009, and in excess of 30 percent thereafter.  

3.  Entitlement to an initial compensable rating for degenerative changes of the thoracolumbar spine.  


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 2005.

These matters originally came to the Board of Veterans' Appeals (Board) on appeal from February and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) located in St. Petersburg, Florida, and Hartford, Connecticut, respectively.  Thereafter, the Hartford RO took over jurisdiction.  In the February 2006 rating decision, the RO, in pertinent part, granted service connection for migraine headaches and for degenerative changes of the thoracic spine and assigned initial noncompensable (0 percent) disability ratings, effective October 1, 2005, for each disability.  In that decision, the RO also denied service connection for osteoarthritis of the hips, knees and wrists and for a colon polyp.  In a December 2006 rating decision, the RO denied the Veteran's claim for service connection for asthma.

In July 2007, the Veteran appeared at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.  

In November 2008, the Board remanded the issues currently on appeal to the RO for additional evidentiary development.  

Subsequently, in a September 2010 rating decision, the RO, in pertinent part, increased the Veteran's rating for his migraine headaches from noncompensable to 30 percent disabling.  

In a December 2010 decision, the Board granted service connection for a left knee disorder, currently manifested by left knee strain.  The Board then remanded the issues listed on the title page of this decision for additional development.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge at the RO in February 2011; a transcript of the hearing is of record.  Additional evidence was received in March 2011, along with a waiver of the Veteran's right to have this evidence initially considered by the RO.  The Board accepts this evidence for inclusion in the record. See 38 C.F.R. § 20.1304 (2010). 

The Veteran has raised the issue of service connection for chronic obstructive pulmonary disease (COPD) but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

As a final preliminary matter, the Board notes that during the February 2011 hearing, the Veteran testified as to his left knee problems and indicated that he desired a 10 percent rating for osteoarthritis of the left knee.  When this matter was previously before the Board in November 2008, the issue was listed as entitlement to service connection for osteoarthritis of the left knee.  Following the development requested in the November 2008 Board decision, as noted above, the Board granted service connection for a left knee disorder, currently manifested by left knee strain, in a December 2010 decision.  To date, the RO has not implemented the Board's decision or assigned an initial rating for the now service-connected left knee disorder.  As such, the issue of a higher initial rating is not properly before the Board and is referred to the RO for appropriate action.  

The issue of a higher initial (compensable) rating for degenerative changes of the thoracolumbar spine is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.  



FINDINGS OF FACT

1.  During his February 2011 videoconference hearing, the Veteran testified that he wished to withdraw his appeal as to the issue of entitlement to an initial compensable rating for migraine headaches prior to December 22, 2009, and in excess of 30 percent thereafter.

2.  Resolving reasonable doubt in favor of the Veteran, his current asthma is of service origin.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as it relates to the issue of entitlement to an initial compensable rating for migraine headaches prior to December 22, 2009, and an in excess of 30 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).

2.  The criteria for entitlement to service connection for asthma are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Migraine Headaches

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  The Veteran, during his February 2011 hearing, withdrew his appeal as to the issue of entitlement to an initial compensable rating for migraine headaches prior to December 22, 2009, and in excess of 30 percent thereafter.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to this issue.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Given the Board's favorable disposition of the Veteran's claim for service connection for asthma, the Board finds that all notification and development actions needed to fairly adjudicate this matter on appeal have been accomplished.

Service Connection for Asthma

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

The Board may not reject the credibility of a veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence. 38 C.F.R. § 3.303(a).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

The Board notes that the Veteran served in the Southwest Asia Theatre of Operations during the Gulf War.  He maintains that he was exposed to smoke and oil fumes while serving in the Gulf War.  The Veteran contends that his current asthma is related to his period of service, resulting from his exposure to the smoke/oil fumes while serving in the Gulf.  

The Veteran's service treatment records do not contain any findings or diagnoses of asthma.  Following pulmonary function testing (PFT) in March 2006, less than one year after his discharge from service, the Veteran was diagnosed as having asthma.  

In July 2006, the Veteran was afforded a VA respiratory examination.  At the time of the examination, the Veteran complained of shortness of breath occurring at rest and with exertion, made increasingly worse by humidity, since the early 1990's.  The Veteran denied coughing or chest pain but reported occasional wheezing.  His symptoms had been worse over the past 6 or 7 months.  The Veteran was noted to have been in the Air Force from 1985 to 2005 in munitions.  The Veteran contends that he was exposed to the fumes from the burning oil wells and dust while serving in Southwest Asia during the first Gulf War and.  Although he reported respiratory symptoms during medical encounters, they were attributed to smoking.  He was noted to have been recently evaluated by a private physician with a diagnosis of mild asthma being rendered.  The Veteran stated that he had never been admitted or evaluated for a full blown asthma attack.  He had also never been prescribed a bronchodilator or inhaler for the management of his asthma.  The Veteran was noted to have had a history of intermittent tobacco use since 13 but he had stopped for four years in 1991 and for good in November 2004.  Following physical examination, and review of the PFT performed in March 2006, the VA examiner, a physician, rendered a diagnosis of mild asthma.  

During his July 2007 hearing, the Veteran testified that he served in Desert Storm from August 1990 through March 1991.  He indicated that he had been short of breath off and on throughout his military career.  

The Veteran was afforded an additional VA examination performed by a nurse practitioner in December 2009.  The examiner noted that the Veteran had PFT in January 2005 that was normal with a reported 13-year history of smoking 1 1/2 packs of cigarettes per day.  The examiner also noted that the Veteran was reported to have had a 1 pack per day history of smoking cigarettes at the time of a March 2006 PFT.  During the examination, the Veteran gave a history that he was first seen in the 1990's after complaints of shortness of breath with exertion.  The Veteran stated that he never had any PFTs until after he retired and that at Backus Hospital he had been diagnosed with a mild form of asthma at that time.  The Veteran stated that he was prescribed Advair but did not notice any difference and stopped taking it.  The Veteran indicated that hot humid weather aggravated his symptoms.  He complained of shortness of breath after climbing one flight of stairs.  The Veteran was afforded a PFT in conjunction with the examination.  Following examination, the examiner rendered a diagnosis of COPD likely secondary to smoking and not asthma.  

During his February 2011 hearing, the Veteran testified that he first started having problems with asthma during the first Gulf War.  He indicated that during the Gulf War he was exposed to hazardous materials, burning, and other environmental wastes, that were burned while he was overseas.  He reported that he began having breathing problems after that.  The Veteran stated that this had been continuous since the Gulf War.  He noted that he experienced breathing problems when exposed to the oil burning.  He reported having had the same problems from 1991 to the present.  The Veteran testified as to having been diagnosed with asthma within six months of separation from service.  He indicated that he was initially prescribed Advair for the asthma but was currently on Symbicort.  The Veteran stated that he was currently being treated by Dr. Y. Q.  He indicated that he did not smoke from 1990 to 1994 and that he had stopped smoking in 2003.  The Veteran testified that he would attempt to obtain an opinion from his private physician relating his asthma to his period of service.  

In a February 2011 letter, the Veteran's private physician, Y. Q., M.D., indicated that the Veteran's last office visit for his asthma was in December 2010, at which time his asthma was noted to be worse.  She stated that the Veteran should absolutely avoid exposure to chemicals and smoke.  Dr. Y. Q. opined that there was a probability of 50 percent or more that the condition was service connected.  

The Board acknowledges that there were no objective medical findings of diagnosis of asthma in his service treatment records; even so, the Veteran has testified that he was exposed to oil fires and other environmental hazards while serving in the Gulf War.  The Veteran has testified on two separate occasions as to having problems breathing since his Gulf War service.  The Board has no reason to doubt the credibility of the Veteran's testimony.  Thus, although there is no objective evidence to support a diagnosis of asthma in service, the Board accepts the Veteran's assertions of in-service exposure to oil fires and other environmental hazards while serving in the Gulf War and resulting breathing problems and chronicity of symptoms as credible.  

Moreover, the Veteran was diagnosed as having asthma in March 2006, in close proximity to service, and again at the time of a July 2006 VA examination.  Although the Board notes that the December 2009 VA examiner diagnosed the Veteran as having COPD from smoking and not asthma, the examiner, a nurse practitioner, did not address whether the Veteran currently also had asthma, as had been previously diagnosed on two separate occasions.  In contrast, the Veteran's private physician, Dr. Y. Q., in a February 2011 letter, again diagnosed the Veteran as having asthma and stated that there was a 50 percent probability or more that it was related to his period of service.  The Board notes that for a Veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for asthma, it cannot be stated that the preponderance of the evidence is against the claim.  Thus, the Board finds that the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, service connection is warranted for asthma.  


ORDER

The appeal, as to the issue of entitlement to an initial compensable rating for migraine headaches prior to December 22, 2009, and in excess of 30 percent thereafter, is dismissed.

Service connection for asthma is granted.  


REMAND

A review of the claims file reflects that additional evidentiary development is necessary prior to final appellate review of the increased rating claim on appeal.

As it relates to the issue of entitlement to an initial compensable rating for degenerative joint disease of the thoracic spine, the Board notes that the pertinent rating criteria calls for the thoracolumbar spine to be rated as one entity.  Moreover, the Board observes that at the time of a December 2009 VA examination, performed in conjunction with the Board's November 2008 remand, the examiner opined that the Veteran's mild lumbar degenerative joint disease was at least as likely as not related to his period of service.  Thus, the Board has reclassified the Veteran's disability as degenerative changes of the thoracolumbar spine.  

During his February 2011 hearing, the Veteran testified that he was now having numbness in his middle back and both legs.  Moreover, in a February 2011 letter, received after that hearing, the Veteran's private physician, Dr. Y. Q. indicated that the Veteran's lower back condition had been gradually becoming worse.  

The Board also notes that the medical evidence of record reflects that the Veteran has been diagnosed with degenerative disc disease (DDD) of the thoracic and lumbar spine as a result of magnetic resonance imaging (MRI) studies performed in an October 2004 and April 2010 and that the source of many of the Veteran's complaints appears tied to DDD, or intervertebral disc syndrome (IVDS).  The Board finds that this evidence raises questions about the nature and extent of the Veteran's service-connected thoracolumbar spine disability, and whether evaluation of the disability as IVDS is warranted.

As such, a medical opinion addressing whether the Veteran's DDD/IVDS represents a residual, or progression, of the Veteran's service-connected thoracolumbar DEGENERATIVE CHANGES, and, if not, whether it is possible to separate the nonservice-connected DDD/IVDS symptoms from those of the Veteran's service-connected DEGENERATIVE CHANGES of the thoracolumbar spine, is also needed to resolve the claim.  The Board emphasizes that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  If the examiner determines either that the Veteran's DDD/IVDS represents a progression of, or is associated with, the service-connected DEGENERATIVE CHANGES of the thoracolumbar spine, or that the symptoms/effects of the Veteran's DDD/IVDS cannot be separated from the service-connected disability, then the examiner should render findings responsive to the criteria for rating IVDS.
 
The Veteran has indicated his willingness to report for an additional VA examination.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, an additional VA examination to determine the extent of any current thoracolumbar spine disability is warranted.

Prior to examination of the Veteran, VA should obtain any outstanding VA treatment records.  A May 14, 2010 VA outpatient treatment record reflects that the Veteran receives most of his treatment from private healthcare providers.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, on remand, VA should request that the Veteran provide authorization to enable it to obtain additional private medical records, to include radiological study results.

The readjudication of the claims should include consideration of all evidence added to the record since the last adjudication.  Further, VA should also document its continued consideration of whether a separate rating for neurological symptoms is warranted for the Veteran's service-connected thoracolumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the VA Connecticut Healthcare system prior to and since May 14, 2010.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the higher rating claim remaining on appeal that is not currently of record.  Specifically request that the Veteran identify healthcare providers who have treated him for his thoracolumbar spine disability and ask him to provide authorization to enable VA to obtain all outstanding pertinent records from them, in particular from Norwich Medical Associates, LLC, to include copies of radiological results.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, schedule him for VA neurological and orthopedic examinations, by appropriate examiners, at a VA medical facility, to ascertain the nature and severity of the Veteran's thoracolumbar spine disability.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his/her examination of the Veteran.  The entire claims file must be made available to each examiner designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include radiological studies) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.

The neurological examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's thoracolumbar spine disability.  The examiner should also offer an opinion as to whether the Veteran has any separately ratable neurological residual (in addition to orthopedic residuals) as a manifestation of his service-connected degenerative changes of the thoracolumbar spine.  If so, the examiner should identify any nerve(s) affected, or seemingly affected by any nerve root compression that may be present and describe any associated objective neurologic abnormalities including but not limited to, the presence of any mild, moderate, and moderately severe incomplete paralysis or neuritis of the affected nerve(s).

The orthopedic examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  He or she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether there is any ankylosis of the thoracolumbar spine or of the entire spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis.

Considering all neurological and orthopedic examination findings, the examiner should then offer an opinion as to whether the Veteran's DDD/IVDS represents a residual, or progression of, his degenerative changes of the thoracolumbar spine for which service connection has been granted.  If not, the examiner should indicate whether it is possible to separate the Veteran's DDD/IVDS symptoms from those of his service-connected degenerative changes of the thoracolumbar spine.  If so, or if it is not possible to separate the DDD/IVDS symptoms from the service-connected degenerative changes of the thoracolumbar spine, the examiner should render findings as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician), specifically, whether over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least 2 weeks but less than 4 weeks; (b) at least 4 weeks but less than 6 weeks; or (c) at least 6 weeks.

Each examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.  If any requested opinion cannot be provided, the examiner(s) should state the reason(s) why.

4.  To help avoid future remand, ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the higher initial rating claim remaining on appeal, in light of all pertinent evidence and legal authority.  Readjudication of the initial rating claim should include consideration of whether: (1) a separate rating is warranted for neurological symptoms; (2) staged ratings, pursuant to the decision in Fenderson v. West, 12 Vet. App. 119 (1999); or (3) referral for an extraschedular rating is appropriate.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


